Exhibit Subsidiaries of Pacific Office Properties Trust, Inc. Name Form Domicile Pacific Office Properties, L.P. Limited Partnership Delaware POPTLP, LLC Limited Liability Co. Delaware WFP Mezzanine A, LLC Limited Liability Co. Delaware WFP Mezzanine B, LLC Limited Liability Co. Delaware WFP Mezzanine C, LLC Limited Liability Co. Delaware WFP Mezzanine D, LLC Limited Liability Co. Delaware WFP Mezzanine E, LLC Limited Liability Co. Delaware Waterfront A, LLC Limited Liability Co. Delaware Waterfront B, LLC Limited Liability Co. Delaware Waterfront C, LLC Limited Liability Co. Delaware Waterfront D, LLC Limited Liability Co. Delaware Waterfront E, LLC Limited Liability Co. Delaware DPC Mezzanine, LLC Limited Liability Co. Delaware Davies Pacific, LLC Limited Liability Co. Delaware Pan Am Mezzanine I, LLC Limited Liability Co. Delaware Pan Am Mezzanine II, LLC Limited Liability Co. Delaware Pan Am Mezzanine III, LLC Limited Liability Co. Delaware Pan Am Mezzanine IV, LLC Limited Liability Co. Delaware Pan Am I, LLC Limited Liability Co. Delaware Pan Am II, LLC Limited Liability Co. Delaware Pan Am III, LLC Limited Liability Co. Delaware Pan Am IV, LLC Limited Liability Co. Delaware Pacific Office Properties Trust (Ward Avenue), LLC Limited Liability Co. Delaware 101 Park Avenue (1100 Ward), LLC Limited Liability Co. Delaware PBN Office, LLC Limited Liability Co. Delaware City Center, LLC Limited Liability Co. Hawaii STIRR N. Central, LLC Limited Liability Co. Delaware Pacific Office Properties Trust/Mezzanine, LLC Limited Liability Co. Delaware Pacific Office Properties Trust/Sorrento Tech, LLC Limited Liability Co. Delaware POPT Manager, LLC Limited Liability Co. Delaware
